Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-16 and 18-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1, 8, 16, the language of “responsive to any of a variation and degradation of the GNSS receiver output” is unclear what is defined as variant or degradation unless a threshold or a clear criteria is set. The dependent claims 4-7, 9-15 and 18-20 does not add any claim limitation to overcome the indefinite rejection above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-2, 4-10, 12-16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Digrazia (20180329069).
Regarding claims 1, 4-5, 8, 16, 18, Digrazia discloses a method and an apparatus (related method and receiver, paragraph 0048) connected to a fixed Global Navigation Satellite System (GNSS) receiver system (see Fig. 1 GNSS system receiver), the apparatus comprising circuitry configured to: 
store a phase history of the GNSS receiver output (to store the wide band phase and the previous carrier to noise ratio estimate value for each tracking channel of the tracking module, paragraph 0050), 
determine an expected value of phase of the GNSS receiver output based on the phase history (to compute an averaged phase rate used as set point of said frequency or phase locked loop/PLL, paragraph 0050)(averaged phase is an expected phase), and 
adjust the GNSS receiver output utilizing the expected value of phase, responsive to any of a variation and degradation of the GNSS receiver output (micro jump of the TCCO circuit is detected, in response to a detected micro-jump, a frequency correction is calculated and applied to numerically controlled oscillators of phase/frequency lock loop circuits within tracking modules, Abstract).
Regarding claims 2, 9-10, Digrazia discloses responsive to the degradation being a loss of the GNSS receiver output (complete loss of tracking, paragraph 0043), the adjusting includes utilizing a holdover output (a PLL device) from a physical frequency reference and with a phase adjusted based on the expected value of phase; and 

Regarding claims 12-13, 18-19, Digrazia discloses wherein the circuitry is configured to receive the GNSS receiver output prior to the phase history being stored (see Fig. 1, DFE receives GNSS receiver output prior to processing/storing of phases), and the phase history that is stored includes a previous GNSS receiver output and the circuitry includes any of a Field Programmable Gate Array (FPGA) and a Phase Lock Loop (PLL)(see rejection of claim8, PLL used in the tracking module).
Regarding claims 6, 14 and 20, Digrazia discloses wherein the phase history includes a time value (time tracking the satellite, paragraph 0019) and one or more of a number of satellites, a position of the satellites, and a time interval (a tracking module correlates several PRNs corresponding to a number of satellites)(a tracking module, comprising a plurality of tracking channels comprising frequency or phase locked loop adjusting tracking numerical controlled oscillators which frequency is used to demodulate said GNSS information, said tracking module including accumulating over an accumulation period, paragraph 0050)(period is a time interval).
Regarding claims 7, 15, Digrazia discloses wherein the expected value of phase is an average value based on a number of satellites (accumulation over a period of time is a collection of a number of satellites’ PRNs).

Allowable Subject Matter
Claims 3, 11, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov